Case 3:20-cr-00013-NKM-JCH Document 38 Filed 06/19/20 Page 1 of 5 Pageid#: 95

                                                                          6/19/20

                                                                      ,%PUTPO




                                                            3:20cr00013
Case 3:20-cr-00013-NKM-JCH Document 38 Filed 06/19/20 Page 2 of 5 Pageid#: 96
Case 3:20-cr-00013-NKM-JCH Document 38 Filed 06/19/20 Page 3 of 5 Pageid#: 97
Case 3:20-cr-00013-NKM-JCH Document 38 Filed 06/19/20 Page 4 of 5 Pageid#: 98
Case 3:20-cr-00013-NKM-JCH Document 38 Filed 06/19/20 Page 5 of 5 Pageid#: 99
